Title: To John Adams from Paul Richard Randall, November 1788
From: Randall, Paul R.
To: Adams, John


          
            New-York. White Hall street No. 2.— November—1788—
            Sir
          
          Having applied to Congress for the payment of my salary—being in despair of obtaining it from Mr Lamb—they have been pleased to refer my memorial to the board of Treasury “to take order thereupon”— who have directed me to request from you a certification of the manner of my Appointment as I have no commission of any kind—
          I wish also for the sake of my reputation to shew that I was employed by yourself and Mr Jefferson and not by a man so much reprobated as is Mr Lamb
          I have been confined by a painful and dangerous illness for twelve months past—was therefore incapacitated to pursue any measures for procuring the said payment, which has become very necessary to me—
          I beg sir that you will pardon the trouble I must unavoidably give you and to permit me to present my respectful compliments to Mrs. Adams—and also by my best wishes to commend myself to your consideration.
          I have the Honor to be with much regard / sir / Your humble servant
          
            Paul Richard Randall
          
        